Citation Nr: 1016392	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  02-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for dermatomyositis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1990 to 
August 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO) that denied service connection for 
dermatomyositis, claimed as an undiagnosed illness.  The 
Veteran perfected an appeal of the issue to the Board.  The 
Board remanded the case in January 2004, July 2006, and in 
October 2007 for additional development.

The issued of entitlement to total rating due to individual 
unemployability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Competent medical evidence shows that the Veteran's 
dermatomyositis is causally related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for dermatomyositis are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Various private and VA treatment records have been associated 
with the claims file.  All of these records show that the 
Veteran has been treated for and diagnosed with 
dermatomyositis.  

At a January 2004 VA examination the Veteran reported 
participating in the first Gulf War, 1990-1991 as a first 
sergeant.  After his retirement from the military, 
approximately two to three years later, he began to develop 
persistent history of recurrent pneumonia, shortness of 
breath, and chest wall pain.  X-ray showed interstitial 
markings, and he was diagnosed with bronchiolitis obiterans 
organizing pneumonia and was placed on prednisone.  According 
the Veteran, he never fully recovered from this initial 
incident.  He described rather profound weight loss of over 
50 pounds within a six week period.  The Veteran also began 
to develop what he described as muscle weakness.  This was 
rather insidious in onset with gradual worsening over a 
period of several months.  The distribution of weakness was 
symmetric and proximal, that is thighs and upper arms.  In 
December 1999 he was admitted to the hospital with 
dehydration and weakness, and he was found to have markedly 
elevated CPK's.  Over the next six months he was febrile and 
quite debilitated.  In August 2000, the Veteran was 
readmitted with similar complaints of muscle fatigue, fevers, 
elevated CPK's, and dehydration.  A muscle biopsy finally 
confirmed a diagnosis of dermatomyositis.  Additionally, he 
was evaluated at the Mayo Clinic in Jacksonville, Florida, 
which confirmed his workup by his local physicians.  

The examiner found that the Veteran clearly had a confirmed 
diagnosis of dermatomyositis which was biopsy proven and 
corroborated by the Mayo Clinic in Jacksonville, Florida.  
Although the Veteran's claims file was not available for the 
examiner's review, the examiner had a copy of the Veteran's 
medical file which indicated positive findings on muscle 
biopsy.  The examiner opined that the Veteran's 
dermatomyositis was as likely as not related to his 
participation in the Gulf War.  

A February 2004 addendum to the January 2004 VA examination 
report stated that the examiner gained access to the 
Veteran's claims file and was able to review it.  The 
examiner found the contents of the claims file to confirm the 
findings of the January 2004 examination.  The examiner 
stated that the final diagnosis was dermatomyositis, stable 
on medications.  The examiner's final impression was that the 
Veteran's dermatomyoisitis was as likely as not related to 
his participation in the Gulf War.  

The Veteran afforded a VA examination in May 2009.  The 
examiner noted in his report that he reviewed the Veteran's 
medical records which showed a long well-documented history 
of treatment for dermatomyositis.  The examiner indicated 
that the diagnosis was well-substantiated through history, 
examinations, and biopsies.  The examiner also reported that 
he reviewed the entire claims file.  

The examiner opined that there is medical literature to 
suggest that a number of different factors might contribute 
to the pathogenesis (cause) of dermatomyositis, including but 
not limited to, drugs, infections, and chemicals or toxins.  
Once a person is exposed, it could take months or years for 
the disease to manifest itself.  The examiner stated that 
based on his review, as detailed above, it was his opinion 
that it was at least as likely as not that the Veteran's 
dermatomyositis was the result of, or was increased by, 
injury or disease incurred during active service.  

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  In the instant case there is medical evidence of 
a current disability.  The Veteran has been diagnosed with 
dermatomyositis.  Numerous private treatment records show 
that the Veteran has been diagnosed with dermatomyositis.  In 
addition, both VA examiners diagnosed the Veteran with 
dermatomyositis.  

With regards to medical or lay evidence of in-service 
occurrence, the Veteran has contended that his 
dermatomyositis was incurred in-service when he was deployed 
overseas in the Gulf War.  In numerous written statements the 
Veteran has contended that he was exposed to unknown 
chemicals and gases while he was serving in the Persian Gulf.  
The Veteran's DD 214 and other evidence of record confirms 
that Veteran served from September 1990 to July 1991 in the 
Persian Gulf.  A September 2006 statement from one of the 
Veteran's superiors who served with the Veteran in the 
Persian Gulf stated that on numerous occasions the Veteran 
was exposed to several hazards.  The statement described 
exposure to burning oil wells, large concentrations of smoke, 
showers in un-potable water, exposure to damaged C380 tanks 
rounds which contained depleted uranium, and exposure to 
toxic fumes from blowing up ammunition.  The Veteran and his 
fellow Veteran's statements constitute competent evidence.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Finally, with respect to Hickson element (3), there is 
medical evidence of a nexus between the Veteran's in-service 
injury and his current disability.  The January 2004 and May 
2009 examiners both found it at least as likely as not that 
the Veteran's dermatomyositis was the result of his military 
service.  

Thus, after resolving all reasonable doubt in favor of the 
Veteran, the evidence of record supports a finding that the 
Veteran was exposed to various hazards during his active 
military service which has caused him to develop 
dermatomyositis.  Accordingly, the Board determines that 
service connection for dermatomyositis is warranted.  The 
appeal is granted.


ORDER

Entitlement to service connection for dermatomyositis is 
granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


